Napton, Judge,
delivered the opinion of the court.
There was a motion to quash this indictment because in the endorsement on it the words “a true bill: --, foreman of the jury,” were printed, and the name of the fore*343man of the grand jury, instead of preceding the words descriptive of his office, was appended to them. There tvas also an objection that the record did not show that the bill was filed, or on what day it was filed. The motion to quash quash was overruled and the judgment of the circuit court is affirmed.
Judge Ewing concurs. Judge Scott absent.